DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-13 and 15.
Applicant’s arguments in view of the claim amendments, see page 4 of the Remarks, filed May 4, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) of claim 9 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 5-6, filed May 4, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-2, 4-6, and 9-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2, 4-6, and 9-13 has been withdrawn. 

Allowable Subject Matter
Claims 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Gentry (US 9387928 B1) in view of Hollerback (US 4881581 A) in further view of Capizzo (US 20170327091 A1).
Regarding Claim 14:
	Gentry discloses a system for refueling an aircraft (105, Figure 105, the UAV is the aircraft) that has:
		A landing pad (115, Figure 2D, the platform is the landing pad);
		a nozzle (255, Figure 2D);

	coupling the nozzle to the aircraft (Column 5, Lines 24-27, the nozzle and the refueling probe of the aircraft couple);
		flowing fuel to the aircraft through the nozzle (Column 5, Lines 19-27).
	Gentry does not disclose:
		Deploying a mobile landing pad having;
			a refueling arm; and
			a nozzle on the refueling arm;
		decoupling the nozzle from the aircraft; and
		determining a height of the nozzle; 
	wherein the determining the height of the nozzle is based upon a communication from the aircraft. 
	Hollerback teaches a vehicle automatic fueling assembly that has:
		A refueling arm (72, Figure 2, the robot assembly structure is the refueling arm); and
		a nozzle (61, Figure 2) on the refueling arm (72, Figure 2);
		coupling the nozzle to the vehicle (Column 4, Lines 45-62);
		decoupling the nozzle from the vehicle (Column 7, Lines 60-65); and
	determining a height of the nozzle (Column 5, Lines 1-27, the robot has sensor devices to align the nozzle with the tank before vertically extending to connect the nozzle to the vehicle tank, the height determination is based on sensor which shows engagement with the tank (Column 4, Lines 55-62)).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gentry to include a refueling arm, a nozzle, coupling the nozzle to the vehicle, decoupling the nozzle from the vehicle, and 
	Gentry and Hollerback do not teach:
		Deploying a mobile landing pad;
wherein the determining the height of the nozzle is based upon a communication from the aircraft.
Capizzo teaches an automatic service station for refueling any type of robotic vehicle or machine that has:
Deploying a mobile landing pad (Paragraphs [0138-0139] and [0142], the automatic service station facility can be moved anywhere with drone capable of landing on it).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gentry and Hollerback to include deploying a mobile landing pad as taught by Capizzo with the motivation to have the landing pad placed in a location that is most efficient to meet the demand of vehicles to be refueled. 
	The prior art fails, does not disclose, or make obvious:
Wherein the determining the height of the nozzle is based upon a communication from the aircraft.

The description of the method for mobilized autonomous refueling of an aircraft that has deploying a mobile landing pad, landing the aircraft on the nozzle, coupling the nozzle to the aircraft, flowing fuel to the aircraft through the refueling arm, decoupling the nozzle from the aircraft, determining the height of the nozzle, and the determining the height of the nozzle is . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katatani (US 6,459,231 B1) teaches a power device where a fuel cell is configured to convert hydrogen gas from the hydrogen storage tank into electricity.
Kamradt (US 2015/0123462 A1) teaches a fueling station for unmanned aerial vehicles of the vertical takeoffs that has a fuel tank, a nozzle, is autonomous, and is deployable. 
Fisher (US 2016/0304217 A1) teaches an apparatus, system and method for unmanned aerial vehicles where the vehicle can be refueled.
Kim (US 2017/0240291 A1) teaches a fuel cell power pack for a multicopter that uses hydrogen fuel. 
McGeer (US 2011/0024559 A1) teaches a method and apparatus for automated launch, retrieval and servicing that has an aircraft, a frame, a wireless system, and the ability to fuel the aircraft.  
Horvath (US 4665955 A) teaches a nozzle apparatus that has a refueling arm that moves vertically without rotational movement.

Kelly (US 2019/0077521 A1) teaches a fueling station that has a drone, a landing pad, and the drone is refueled. 
Lee (US 9701425 B2) teaches an apparatus for charging and housing of unmanned vertical take-off and landing aircraft that has a mobile landing pad, an arm, and the controller communicates with the craft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        

/MARINA A TIETJEN/Primary Examiner, Art Unit 3799